EXECUTION COPY


        
    






Exhibit 10






AMENDMENT NO. 1
TO
PRIVATE SHELF AGREEMENT




Dated as of August 2, 2017


PGIM, Inc. (“Prudential”) (f/k/a Prudential Investment Management, Inc.) and
Each other Prudential Affiliate which becomes

bound by the Agreement (defined below)
c/o Prudential Capital Group
2200 Ross Avenue, Suite 4300
Dallas, Texas 75201




Ladies and Gentlemen:


We refer to the Private Shelf Agreement, dated as of September 22, 2014 (as it
may be amended, restated, supplemented or otherwise modified from time to time,
the “Agreement”), by and among Graybar Electric Company, Inc., a New York
corporation (the “Company”), Prudential and each Prudential Affiliates which
becomes party to the Agreement (each, a “Purchaser” and collectively, the
“Purchasers”). Unless otherwise defined herein, the terms defined in the
Agreement shall be used herein as therein defined.


The Company desires to amend the Agreement to (i) extend the Issuance Period,
which would otherwise end on September 22, 2017, to August 2, 2020, and (ii)
remove the Issuance Fee.


It is hereby agreed by you and us as follows:


I.    AMENDMENTS TO AGREEMENT.


Subject to the conditions herein (including, without limitation, Section II(b)),
effective on the date hereof (the “Effective Date”), the Agreement is hereby
amended by this letter amendment (this “Amendment”) as follows:


(a)    Section 2(b) Issuance Period. Clause (b) of Section 2 of the Agreement is
hereby deleted and replaced in its entirety as follows:


“(b)     Issuance Period. Shelf Notes may be issued and sold pursuant to this
Agreement until the earlier of (i) August 2, 2020 (or if such date is not a
Business Day, the Business Day next preceding such date), and (ii) the thirtieth
day after Prudential shall have given to the Company, or the Company shall have
given to Prudential, a written notice stating that it elects to terminate the
issuance and sale of Shelf Notes pursuant to this Agreement (or if


0088-0022\00020159.005
    

--------------------------------------------------------------------------------




such thirtieth day is not a Business Day, the Business Day next preceding such
thirtieth day). The period during which Shelf Notes may be issued and sold
pursuant to this Agreement is herein called the ‘Issuance Period’.”


(b)    Section 2(h)(ii) Issuance Fee. Sub-clause (ii) of clause (h) of Section 2
of the Agreement is hereby deleted and replaced in its entirety as follows:


“(ii)    [RESERVED].”
    
II.    CONDITIONS TO EFFECTIVENESS OF AMENDMENTS.


(a)    Representations and Warranties. The Company represents and warrants that
(i) the execution and delivery of this Amendment has been duly authorized by all
necessary corporate action of the Company and this Amendment has been executed
and delivered by a duly authorized officer of the Company, and all necessary or
required consents to this Amendment (other than any consents required to be
obtained solely by a Purchaser) have been obtained and are in full force and
effect, (ii) the Agreement, as amended by this Amendment, constitutes the legal,
valid and binding obligation contract and agreement of the Company enforceable
against it in accordance with its terms, except as may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting the
enforcement of creditors’ rights generally, and general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law), (iii) each representation and warranty set forth in Section 5
of the Agreement (as modified by the updated Schedules 5.3, 5.4, 5.5, and 5.9
attached hereto), is true and correct as of the date of execution and delivery
of this Amendment by the Company with the same effect as if made on such date
(except to the extent such representations and warranties expressly refer to an
earlier date, in which case they were true and correct as of such earlier date),
and (iv) no Event of Default or Default under the Agreement exists or has
occurred and is continuing on the date hereof.


(b)    Effectiveness. This Amendment shall become effective upon fulfillment of
the following conditions: (i) the Company and Prudential shall have executed a
copy of this Amendment on or prior to the Effective Date, (ii) Prudential shall
have received a copy of the resolutions of the board of the Company authorizing
the execution, delivery and performance by the Company of this Amendment,
certified by its secretary or assistant secretary, (iii) the Company shall have
paid the structuring fee described in Section III(b) of this Amendment to
Prudential, and (iv) Prudential shall have received such other documents and
certificates as it may reasonably request relating to the Amendment and the
transactions contemplated by the Amendment.


III.    MISCELLANEOUS.


(a)    Reference to and Effect on Agreement. Upon the effectiveness of this
Amendment, each reference to the Agreement in any other document, instrument or
agreement shall mean and be a reference to the Agreement as modified by this
Amendment. Except as specifically set forth in Section I hereof, the Agreement
shall remain in full force and effect and is hereby ratified and confirmed in
all respects. The execution, delivery and effectiveness of this Amendment shall
not be construed as a course of dealing or other implication that any holder of
the Notes has agreed to or is prepared to grant any consents or agree to any
waiver to the Agreement in the future, whether or not under similar
circumstances.






3



--------------------------------------------------------------------------------




(b)    Structuring Fee. The Company agrees to pay to Prudential on the date
hereof a structuring fee of $50,000.00. Such payment shall be made to Prudential
at the address for payments specified in Schedule B to the Agreement, or by such
other method or at such other address as Prudential shall specify to the Company
in writing for such purpose.


(c)    Expenses. The Company hereby confirms its obligations under the
Agreement, whether or not the transactions hereby contemplated are consummated,
to pay, promptly after request by Prudential, all reasonable out-of-pocket costs
and expenses, including attorneys' fees and expenses, incurred by them in
connection with this Amendment and the transactions contemplated hereby, in
enforcing any rights under this Amendment, or in responding to any subpoena or
other legal process or informal investigative demand issued in connection with
this Amendment or the transactions contemplated hereby.


(d)    Governing Law. THIS AMENDMENT SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAW OF
THE STATE OF NEW YORK (EXCLUDING ANY CONFLICTS OF LAW RULES WHICH WOULD
OTHERWISE CAUSE THIS AMENDMENT TO BE CONSTRUED OR ENFORCED IN ACCORDANCE WITH,
OR THE RIGHTS OF THE PARTIES TO BE GOVERNED BY, THE LAWS OF ANY OTHER
JURISDICTION).


(e)    Counterparts; Section Titles. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which when taken together shall constitute but one and the same
instrument. Delivery of an executed counterpart of a signature page to this
Amendment by facsimile or electronic transmission shall be effective as delivery
of a manually executed counterpart of this Amendment. The section titles
contained in this Amendment are and shall be without substance, meaning or
content of any kind whatsoever and are not a part of the agreement between the
parties hereto.




[SIGNATURE PAGE TO FOLLOW]












3



--------------------------------------------------------------------------------






If you agree to the terms and provisions hereof, please evidence your agreement
by executing and returning at least one counterpart of this Letter Amendment No.
1 to Senior Vice President, Secretary and General Counsel, Graybar Electric
Company, Inc., 34 North Meramec Avenue, St. Louis, MO 63105.




Very truly yours,


GRAYBAR ELECTRIC COMPANY, INC.
By: /s/ J. N. Reed    
Name: J. N. Reed
Title: Vice President - Treasurer


Agreed as of the date first above written:


PGIM, INC.
By: /s/ Julia Buthman            
Vice President






    

--------------------------------------------------------------------------------






SCHEDULE 5.3
DISCLOSURE MATERIALS
 
 
 
 
Filing
 
Filed/Effective
File/Film Number
10-Q
 
2017-08-01
000-00255 
17996373
8-K
 
2017-06-08
000-00255 
17900157
10-Q
 
2017-05-02
000-00255 
17804535
DEFA14C
 
2017-04-24
000-00255 
17778129
DEF 14C
 
2017-04-24
000-00255 
17778120
PRE 14C
 
2017-04-14
000-00255 
17762762
10-K
 
2016-03-18
000-00255 
161515701
8-K
 
2017-03-10
000-00255 
17680865
10-K
 
2017-03-10
000-00255 
17680393
SC 13G/A
 
2017-02-10
005-14237 
17592066
S-1/A
 
2017-01-03
333-214560 
17501148



All of the above filings by the Company or the Voting Trust with the United
States Securities and Exchange Commission are incorporated herein by this
reference.








SCHEDULE 5.3
(to Private Shelf Agreement)

--------------------------------------------------------------------------------






SCHEDULE 5.4
Subsidiaries of the Company and
OWNERSHIP OF SUBSIDIARY STOCK
(i)     SUBSIDIARIES OF THE COMPANY
Entity Name
Jurisdiction of Incorporation, Formation or Organization
Percentage of Shares Held or Beneficially Owned (Domestic Subsidiaries Only)
Commonwealth Controls Corporation
Missouri
100%
Distribution Associates Incorporated
Missouri
100%
Advantage Industrial Automation, Inc.
Georgia
100%
GBE Sub, LLC
Missouri
100%
Cape Electrical Supply Holdings LLC
Delaware
100%
Cape Electrical Supply LLC
Delaware
100%
25 NC, LLC
Missouri
100%
Graybar Aust. Pty Ltd.
Australia (Victoria)
 
Graybar Business Services, Inc.
Missouri
100%
Graybar Canada Limited
Nova Scotia
 
Graybar Electric Canada Limited
Nova Scotia
 
Graybar Energy Limited
Ontario
 
Graybar Electric de México S. de RL de CV
Graybar Financial Services, Inc.
Mexico
Missouri


100%
Graybar Foundation
Missouri
100%
Graybar International, Inc.
Missouri
100%
Graybar Services, Inc.
Illinois
100%
Graybar Newfoundland Limited
Newfoundland & Labrador
*

(ii)    AFFILIATES OF THE COMPANY
The Affiliates of the Company are as follows:


SCHEDULE 5.4
(to Private Shelf Agreement)

--------------------------------------------------------------------------------





(1)    Graybar Voting Trust. The Graybar Voting Trust, pursuant to the Voting
Trust Agreement dated as of March 3, 2017, holds approximately 81% of the
outstanding shares of the Company at June 30, 2017.
(2)    Graybar Newfoundland Limited is the 49% general partner in Innunuk
Traders Limited Partnership.


(iii)    DIRECTORS AND EXECUTIVE OFFICERS OF THE COMPANY


K. M. Mazzarella
Chairman, President and Chief Executive Officer and Director
D. A. Bender
Director
S. S. Clifford
Senior Vice President – Supply Chain Management and Director
M. W. Geekie
Senior Vice President, Secretary and General Counsel and Director
R. R. Harwood
Senior Vice President and Chief Financial Officer and Director
R. C. Lyons
Director
W. P. Mansfield
Senior Vice President – Marketing and Director
D. G. Maxwell
Senior Vice President – Sales, and Director
B. L. Propst
Senior Vice President – Human Resources and Director
J. N. Reed
Vice President and Treasurer

 
 





5.4-2

--------------------------------------------------------------------------------






SCHEDULE 5.5
FINANCIAL STATEMENTS
See unaudited Company financial statements for and as of the period ended
June 30, 2017 as filed by the Company with the Securities and Exchange
Commission in its Form 10-Q filed on August 1, 2017.






SCHEDULE 5.5
(to Private Shelf Agreement)

--------------------------------------------------------------------------------






SCHEDULE 5.9
MOST RECENT CLOSED TAX YEAR




December 31, 2013








SCHEDULE 5.9
(to Private Shelf Agreement)